DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1-19 and 29 are pending.
	Claims 8 and 18, 19 and 29, drawn to non-elected species and non-elected inventions are withdrawn from examination.
	Claims 1, 6 and 12 have been amended.
	Claims 1-7 and 9-17 are examined on the merits with species, SEQ ID NO: 10.







Withdrawn Objections
Specification
3.	The disclosure is no longer objected to because: “CD47+” has been deleted and replaced with the proper acronym, CD47+, see marked up copy of Specification submitted April 28, 2022.

Claim Objections
4.	The objection of claims 1, 5, 6, and 12 is no longer because:  
a.  CD47+ has been deleted and replaced with the proper acronym, CD47+ in claims 1 and 12.; and 
b.  claims 5 and 6, both cite “CD47-binding” consistent with the Specification.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112 
5.	The rejection of claims 1-7 and 10-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicants’ Remarks submitted April 28, 2022, see 35 U.S.C. 112 section spanning pages 6 and 7. 


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 1-7 and 10-17 under 35 U.S.C. 102(a)(2) as being anticipated by Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019) is maintained.  
	Applicants argue Grosveld does not disclose the combination of anti-CD47 and an HDAC inhibitor for cancer treatment, see page 7 of the Remarks submitted April 28, 2022, 35 U.S.C. 102 section.  Applicants further argue there is unclear significance to the anti-CD47 antibodies of Grosveld as it relates to the polysaccharide preparation and “for at least this reason, Grosveld
does not unambiguously disclose all elements of pending claim 1”, see page 7.   
	Applicants’ points of view have been carefully considered, but fails to persuade.
	As disclosed in Grosveld, the last complete paragraph of column 36, “the methods of the invention include administering to the subject an anti-CD47 molecule, e.g., an anti-CD47 antibody molecule described herein, e.g., a composition or preparation, described herein, in combination with one or more additional therapies,”.  The sentence Applicants’ pointed out reads “[t]he polysaccharide preparation and the additional therapy can be administered simultaneously or sequentially”, see column 36, lines 59-61. The polysaccharide is a pharmaceutical excipient and/or additive present within the pharmaceutical composition comprising the said antibody molecule, see column 31, lines 12-37; and column 32, lines 24-43.  It is clearly disclosed additional cytotoxic agents, namely histone deacetylase inhibitors, romidepsin (FK228, depsipetide) are administered in combination with the anti-CD47 antibody molecule with the polysaccharide preparation, see column 36, line 12-column 37, line 4.  Clearly, this disclosure reads on the claimed invention and the rejection is maintained. 
Grosveld discloses anti-CD47 antibody molecules that are able to block or inhibit the CD47-SIRP interaction, as broadly defined by Applicants’ Specification, these said molecules are CD47 blockade drugs, see paragraph bridging columns 1 and 2.  The anti-CD47 antibody molecule can be provided within a pharmaceutical acceptable carrier as a drug for the treatment of certain cancers, such as those that exhibit CD47 expression, see column 5, lines 58-66; paragraph bridging columns 31 and 32; and columns 33 and 34.  These CD47 blockade drugs can be administered before another treatment commences, as a monotherapy, as well as in combination with an additional therapeutic treatment, such as romidepsin and depsipeptide, see column 36, line 12-column 37, line 25.
The disclosed methods administering the CD47 blockade drugs and histone deacetylase inhibitors, romidepsin and depsipeptide provide for treating both, solid tumors and hematopoietic tumors and metastatic lesions, myelodysplastic syndrome (MDS), acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma, multiple myeloma (MM), see column 6, line 57-column 7, line 24; and column 35, lines 16-49.
It is within the Examiner’s purview, given the CD47 blockade drug is able to function in the same manner as claimed, the wherein clauses cited in claims 6, 7 and 10 are also disclosed by the prior art, absent evidence to the contrary.  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The rejection of claims 1-7, 9 and 11-17 under 35 U.S.C. 103 as being unpatentable over Uger, WO 2014/094122 A1 (published 26 June 2014/ IDS reference B6 submitted April 25, 2019), and further in view of Wu et al., US 2015/0094518 A1 (published April 2, 2015) and Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019) is maintained.
	Applicants note what each reference teaches and asserts the combination of references do not teach the claimed invention because there is allegedly a lack of reasonable expectation of success and the results are unexpected, see Remarks submitted April 28, 2022, page 8.  Applicants further these arguments by noting Uger is unpredictable in terms of the effect the combination of the two therapeutic agents would have.  Secondary reference, Wu discloses the two therapeutic agents a single time and in combination with a polymer platform.  And the alleged deficiencies of additional secondary reference, Grosveld have been set forth in the pending 102 rejection.  
	In conclusion, Applicants point out Figures 1 and 2, which read on CD47 blockade drug, TTI-621 that comprises SEQ ID NO: 9, as well as several additional CD47 blockade drugs in combination with romidepsin, see section B. beginning on page 9.  Applicants assert these results read on unexpected effects that produce a beneficial effect, which could not have been predicted, hence the instant rejection should be withdrawn, see page 10.  
	Applicants’ points of view, arguments and Figures have been carefully considered, but fail to persuade.
	The combination of references teaches the claimed invention. Uger teaches CD47+ expressing disease cells treated with a CD47 blockade drug that has the same sequence as Applicants’ SEQ ID NO: 10.  Wu, as well as Grosveld teach administration of the two therapeutic agents set forth in the claims for the eradication of cancer. The combination of these teachings do not differ from Applicants’ claimed invention, nor what is exemplified in Applicants’ teachings herein.  Hence, the same results would render the same effects as espoused by Applicants.  Applicants have not presented any scientific evidence that would dissuade the Office from the combination of references.  The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. 
Moreover, the modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.	
  Uger teaches sequence 26, see page 8, lines 19-27.  This sequence is the same as Applicants’ SEQ ID NO: 10, hence a CD47 blockade drug, see sequence alignment.  The art identifies the sequence as a human SIRP alpha-Fc fusion protein comprising a SIRPalpha component and Fc region having an effector function, see sentence bridging pages 7 and 8. The SIRPalpha fusion may be administered to a subject to treat CD47+ disease cells, such as CD47+ cancer cells, see abstract; and page 10, lines 29-36.  The CD47 blockade drug may be administered alone, as well as in combination with any other agent, see page 13, lines 16 and 17.
CD47+ diseases include hematological cancers or cancers of the blood, “acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); and myelodysplastic syndrome”, as well as “…Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), among others. Myeloma may refer to multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma”, see page 2, lines 22-31; page 12, line 25- page 13, line 15; and page 26, section 5. 
	Uger does not teach the method of treating CD47+ expressing disease cells with administration of said SIRPalphaFc drug, CD47 blockade drug in combination with histone deacetylase (HDAC) inhibitors, depsipeptidee and romidepsin. Nor does Uger teach the method, wherein the CD47 blockade drug was administered to the treated individual prior to the HDAC inhibitor. 
	However, Wu teaches therapeutic agents, anti-CD47 antibody with romidepsin for cancer treatment, see 3, section 0042; page 11, section 0126; and page 16, section 0182.  These therapeutic agents can be administered in combination, see page 10, section 0115.  Moreover, Grosveld also teaches these two therapeutic agents can be administered in combination, as well as the administration of the anti-CD47 antibody blockade drug before the delivery of the second therapeutic agent, see column 36, lines 12-39.  It would have been obvious before the effective filing date to combine SIRP alpha-Fc fusion protein with a HDAC to treat CD47 expressing disease cells because the prior art is replete with this combinatorial treatment modality, see all references in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that CD47+ expressing cancers, as well as solid and hematological cancers can be effectively treated with delivery of more than one therapeutic agent often rendering a greater effect, see all three references in their entirety.
RESULT 1 from 10.align150.rag
BBI86207
ID   BBI86207 standard; protein; 347 AA.
XX
AC   BBI86207;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha-Fc fusion protein, SEQ ID 26.
XX
KW   Immunoglobulin G4; SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   fusion protein; growth; heavy chain constant region;
KW   hematological neoplasm; leukemia; protein production; protein therapy;
KW   recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Domain          2..107
FT                   /note= "Human SIRP alpha variant 2 IgV domain"
FT   Region          108..118
FT                   /note= "Linker"
FT   Region          119..347
FT                   /note= "Human IgG4 Fc region"
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
DR   N-PSDB; BBI86209.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 11; SEQ ID NO 26; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a fusion protein comprising the human 
CC   SIRP alpha variant 2 IgV domain corresponding to amino acids from 32-137 
CC   and a human IgG4 Fc region which is useful for inhibiting the growth 
CC   and/or proliferation of a CD47+ disease cell.
XX
SQ   Sequence 347 AA;

  Query Match             100.0%;  Score 1848;  DB 21;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347












12.	The rejection of claims 1-7, 9 and 11-17 under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2019/0091290 A14 (effectively filed April 15, 2016), and further in view of Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019) is maintained.  
	Applicants note what each reference teaches and asserts the combination of references do not teach the claimed invention because there is allegedly a lack of reasonable expectation of success and the results are unexpected, see Remarks submitted April 28, 2022, page 11.  Applicants further these arguments by noting Lin is unpredictable in terms of the effect the combination of the two therapeutic agents would have.  The alleged deficiencies of secondary reference, Grosveld have been set forth in the pending 102 rejection.  
	In conclusion, Applicants direct the Examiner’s attention to the arguments set forth in the preceding 103 rejection.  Applicants assert these results read on unexpected effects that produce a beneficial effect, which could not have been predicted, hence the instant rejection should be withdrawn, see page 10.  
	Applicants’ points of view, arguments and Figures have been carefully considered, but fail to persuade.
	The combination of references teaches the claimed invention. Lin teaches CD47+ expressing disease cells treated with a CD47 blockade drug that has the same sequence as Applicants’ SEQ ID NO: 10.  Grosveld teaches administration of the two therapeutic agents set forth in the claims for the eradication of cancer. The combination of these teachings do not differ from Applicants’ claimed invention, nor what is exemplified in Applicants’ teachings herein.  Hence, the same results would render the same effects as espoused by Applicants.  Applicants have not presented any scientific evidence that would dissuade the Office from the combination of references.  The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. 
Moreover, the modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.	
Lin teaches a method of treating CD47 expressing cells with the administration of an anti-cancer combination therapy including CD47 blockade drug, SIRPaFC with another therapeutic agent, see abstract; page 1, sections 0009, 0010 and 0013. The SIRPaFc drug comprises the IgV domain of the V2 form, see page 2, sections 0024 and 00258.  The anti-cancer combination can treat  acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); myelodysplastic syndrome; Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), as well as multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma, see claims 1 and 17-21 spanning pages 36 and 37.
	Lin does not the claimed method, wherein the additional therapeutic agent with the CD47 blockade drug is histone deacetylase (HDAC) inhibitor, depsipeptide or romidepsin and the CD47 blockade drug was delivered before the HDAC inhibitor was administered. 
	However, Grosveld teaches these two therapeutic agents (CD47 blockade drug and HDAC inhibitor) can be administered in combination, as well as the administration of the anti-CD47 antibody blockade drug before the delivery of the second therapeutic agent, see column 36, lines 12-39.  It would have been obvious before the effective filing date to combine SIRP alpha-Fc fusion protein with a HDAC to treat CD47 expressing disease cells because the prior art is replete with this combinatorial treatment modality, see all references in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that CD47+ expressing cancers, comprising both, solid and hematological cancers can be effectively treated with delivery of more than one therapeutic agent often rendering a greater effect, see both references in their entirety.
RESULT 4 from 10.align150.rapbm database. 
US-16-092-168-9
; Sequence 9, Application US/16092168
; Publication No. US20190091290A1
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc
;  TITLE OF INVENTION: MACROPHAGE STIMULATION IN CD47 BLOCKADE THERAPY
;  FILE REFERENCE: 32820/51913A/US
;  CURRENT APPLICATION NUMBER: US/16/092,168
;  CURRENT FILING DATE: 2018-10-08
;  PRIOR APPLICATION NUMBER: US 62/322,934
;  PRIOR FILING DATE: 2016-04-15
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050458
;  PRIOR FILING DATE: 2017-04-13
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 347
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-092-168-9

  Query Match             100.0%;  Score 1848;  DB 19;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643